DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2018/0003959) in view of Wang (US 2015/0092270).

    PNG
    media_image1.png
    769
    552
    media_image1.png
    Greyscale

Regarding claim 1, Lin discloses a lens module (Fig. 7, [0109]), comprising a lens barrel (7200), a lens group disposed in the lens barrel (7100), and a pressing ring (400), 
the lens barrel comprising a first barrel wall (examiner labeled Fig. 7) provided with an optical aperture (as shown in Fig. 7) and a second barrel wall bending and extending from the first barrel wall (examiner labeled Fig. 7), the second barrel wall comprising an inner-side wall near an optical axis (as shown in Fig. 7) and an outer-side wall disposed opposite to the inner-side wall (as shown in Fig. 7), 
the lens group comprises at least one lens (7104), wherein the lens comprises an optical portion (as shown in Fig. 7) and a bearing portion disposed around the optical portion (as shown in Fig. 7), 

the pressing ring comprises a first surface abutting against the image side (430) and a second surface disposed opposite to the first surface (440), and the pressing ring is provided with a second concave part concaved from the second surface to the first surface (442), the second concave part and the inner-side wall of the second barrel wall jointly form a second adhesive accommodating slot (as shown in Fig. 7) for accommodating adhesive (7300).
Lin does not specifically disclose wherein the lens is provided with a first concave part concaved from the image side to the object side and runs through the lateral surface, the first concave part and the inner-side wall of the second barrel wall jointly form a first adhesive accommodating slot for accommodating adhesive.

    PNG
    media_image2.png
    502
    661
    media_image2.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the lens module of Lin with the wherein the lens is provided with a first concave part concaved from the image side to the object side and runs through the lateral surface, the first concave part and the inner-side wall of the second barrel wall jointly form a first adhesive accommodating slot for accommodating adhesive as taught by Wang, for the purpose of securely fixing the lens element to the barrel wall. 
Regarding claim 2, Lin in view of Wang teaches all the limitations as stated in claim 1 rejection but does not specifically disclose wherein the first adhesive accommodating slot is a continuous annular structure.
However Wang, in the same field of endeavor, further discloses wherein the first adhesive accommodating slot is a continuous annular structure ([0031], “adhesive 62 connecting the ring body 61” examiner interprets ‘ring body’ as being a continuous annular structure). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the lens module of Lin with the wherein the first adhesive accommodating slot is a continuous annular structure as taught by Wang, for the purpose of securely fixing the lens element to the barrel wall. 
Regarding claim 3, Lin in view of Wang teaches all the limitations as stated in claim 1 rejection and Lin further discloses wherein the second adhesive accommodating slot is a continuous annular structure ([0109], “annular optical element 400”)

    PNG
    media_image3.png
    446
    678
    media_image3.png
    Greyscale

Regarding claim 4, Lin in view of Wang teaches all the limitations as stated in claim 1 rejection and Lin further discloses wherein the inner-side wall comprises a first abutting surface abutting against the lens group (examiner labeled Fig. 7 Ver. 2), an extend surface bending and extending from the first abutting surface to a direction away from the optical axis (examiner labeled Fig. 7 Ver. 2), and a second abutting surface bending and extending from the extend surface to a direction away from the first barrel wall (examiner labeled Fig. 7 Ver. 2), 
the lateral surface abuts against the first abutting surface (as shown in Fig. 7), and the pressing ring is fixed to the second abutting surface (as shown in Fig. 7).
Regarding claim 5, Lin in view of Wang teaches all the limitations as stated in claim 1 rejection and Lin further discloses wherein the lens module further comprises a light-shielding member bonded to the lens (examiner labeled Fig. 7 Ver. 2).
Regarding claim 6, Lin in view of Wang teaches all the limitations as stated in claim 1 rejection and Lin further discloses wherein the light-shielding member is a hollow annular structure (examiner labeled Fig. 7 Ver. 2, the light-shielding member is hollow in the center to allow light to pass through). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571) 272-3526.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







04 March 2021                                                                                                                                                                                        
/DARRYL J COLLINS/Primary Examiner, Art Unit 2872